DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the October 20, 2022 response is acknowledged.  The traversal is on the ground(s) that there should be no undue burden.  This is not found persuasive because it does not address the sources of burden stated in the restriction.  The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This limitation is the leakage prevention member supply mechanism.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 7 and 8, “resin leakage prevention member supply mechanism” is interpreted under 35 U.S.C. 112(f).  The specification says that the resin leakage prevention member supply mechanism is “(not shown)” in [0032] and [0033].  Item 53 in Fig. 6 purports to show the mechanism, but the actual claimed structure is indefinite and impossible to ascertain. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated based on Official Notice.
As to claims 1, 2, 4, 5, and 6, the Examiner takes Official Notice that sheets of paper have been sold and stored in stacks prior to the filing date of the application.  A sheet of paper or a stack of paper meets all structural features of the resin leakage prevention member in claims 1, 2, 3, 5, and the intended use recited in claim 6.  Please revise the claim.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nathoo (US 4,946,640).
As to claims 1, 2, 3, and 5, Nathoo teaches a rubber sheet or film (5:59-61, item 68) that meets the claimed resin leakage prevention member.  The preamble of claim 1 (“for use in”), along with the scope of claim 7 and claim 8 leads to an interpretation that lines 1-11 are interpreted to be statements of intended use and not structural limitations of the resin leakage prevention member.  Nathoo’s elastomeric rubber is inherently contractable.
As to claim 6, Nathoo’s sheet or film could be and is inserted in a recessed portion of a bottom member, and therefore is capable of meeting this intended use.
As to claim 7, Nathoo inherently provides a resin leakage prevention member supply mechanism (52) which supplies the resin leakage prevention member during each molding cycle.
As to claim 8, Nathoo provides a molding die with an upper and lower die (Fig. 1), the lower die having a side member (56) and bottom member (14) which form a capable of performing the claimed intended use (See Fig. 5).  Nathoo inherently teaches a resin leakage prevention member supply mechanism (see rejection of claim 7 and item 52) and the side member (56) is configured to move relatively vertical to the bottom member (as shown in Figs. 1-3).

Claims 1, 3, 4, and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliam (US 3,833,228).
As to claims 1, 3, and 4, Gilliam teaches a stack of elastomeric/contractable material.  The preamble of claim 1 (“for use in”), along with the scope of claim 7 and claim 8 leads to an interpretation that lines 1-11 are interpreted to be statements of intended use and not structural limitations of the resin leakage prevention member.  
As to claim 6, Gilliam’s seal could be inserted in a recessed portion of a bottom member, and therefore is capable of meeting this intended use.

Claims 1, 5, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 9,831,104).
As to claim 1, Kwon teaches a sheet or film (413) that meets the claimed resin leakage prevention member.  The preamble of claim 1 (“for use in”), along with the scope of claim 7 and claim 8 leads to an interpretation that lines 1-11 are interpreted to be statements of intended use and not structural limitations of the resin leakage prevention member.  
As to claim 5, Kwon teaches a sheet or film (413).
As to claim 6, Kwon’s sheet or film could be inserted in a recessed portion of a bottom member, and therefore is capable of meeting this intended use.
As to claim 7, Kwon removes the sheet or film (item 413) that meets the claimed resin leakage prevention member during each molding cycle (6:47-49).  As a result, Kwon inherently provides a resin leakage prevention member supply mechanism which supplies a new resin leakage prevention member for each molding cycle.
As to claim 8, Kwon provides a molding die with an upper and lower die (Fig. 4A), the lower die having a side member (404) and bottom member (406) which form a cavity (where 410 is located) capable of performing the claimed intended use.  Kown inherently teaches a resin leakage prevention member supply mechanism (see rejection of claim 7) and the side member is configured to move relatively vertical to the bottom member (by compression or extension of the spring).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742